DETAILED ACTION
Claims 1-6 are pending in the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 8,590,320, 9566243 and 10052285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
In view of the applicants amendment to the claims , arguments and terminal disclaimer filed on 03/04/2021  and the following examiners statement of reasons for allowance, claims 1-6 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly  claimed   cryogranulation system, comprising: at least one tray configured to carry a flow of a cooling agent; a mechanism configured to deliver the cooling agent to the at least one tray; a dispenser assembly configured to supply a pharmaceutical composition including diketopiperazine-based microparticles in a fluid medium into the flow of the cooling agent in the tray to produce, after interaction of the pharmaceutical composition with the cooling agent, pellets of the pharmaceutical composition, wherein the dispenser assembly includes first and second rows of dispenser ports, the rows of dispenser ports being disposed perpendicularly with respect to the flow of the cooling agent, wherein the dispenser ports of the first and second rows are angled with respect to vertical and wherein the dispenser ports of the first row are disposed at opposite angles with respect to the dispenser ports of the second row; and a transport assembly configured to separate the pellets from the cooling agent and to transport the pellets to a pellet receptacle.
It is further  noted that applicants have filed terminal disclaimers disclaiming the statutory part of a patent granted on the instant application over the   allowed claims of, U.S. Patent No. of 8,590,320, 9566243 and 10052285 (Parents of the current application, Claims of which are drawn to the same subject matter as instantly claimed.  
Conclusion
Claims 1-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren  can be reached on (571) 272-5541.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAVITHA M RAO/                                                                                                             Primary Examiner, Art Unit 1629